DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-9, 12-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of U.S. Patent No. 11,019,301. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim the subject matters indicated in bold type shown below. The instant claims comprising a memory and a processor. Additionally, including means plus foundation claims. However, a memory and processor are common and well known devices in wireless communication system. Therefore, it is obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to operate the patent with a memory and processor. By doing so, facilitate the AGC processing. 
Instant Application
U.S. Patent No. 11,019,301
Claim 2: An apparatus comprising: 
      memory; 
      instructions in the apparatus; and 
      processor circuitry to execute the instructions to: 
           select an automatic gain control (AGC) parameter for an AGC protocol based on historical data corresponding to contextual data; 
            perform the AGC protocol based on the selected AGC parameter; and 
          store a result of the AGC protocol in conjunction with the contextual data to update the historical data.
Claim 3: The apparatus of claim 2, wherein the AGC parameter is at least one of an initial gain level of the AGC protocol or a range of gain levels to apply in the AGC protocol. 
Claim 4: The apparatus of claim 2, wherein to perform the AGC protocol, the processor circuitry to: 
       initialize an adjustable gain level of the AGC protocol to an initial gain level corresponding to the selected AGC parameter; 
        adjust the adjustable gain level of the AGC protocol based on a range included in the selected AGC parameter; and 
        select a resulting gain level of the adjustable gain level to be the result of the AGC protocol.
Claim 7: An apparatus comprising: 
     means for selecting an automatic gain control (AGC) parameter for an AGC protocol based on historical data corresponding to contextual data; 
      means for performing the AGC protocol based on the selected AGC parameter; and 
      means for storing a result of the AGC protocol in conjunction with the contextual data to update the historical data. 
Claim 8: The apparatus of claim 7, wherein the AGC parameter is at least one of an initial gain level of the AGC protocol or a range of gain levels to apply in the AGC protocol. 
Claim 9: The apparatus of claim 7, wherein to perform the AGC protocol, the means for performing is to: 
      initialize an adjustable gain level of the AGC protocol to an initial gain level corresponding to the selected AGC parameter;
 
       adjust the adjustable gain level of the AGC protocol based on the selected AGC parameter; and 
        select a resulting gain level of the adjustable gain level to be the result of the AGC protocol. 
Claim 12: An apparatus comprising: 
    at least one memory; 
     computer readable instructions; and      
      processor circuitry to execute the computer readable instructions to:
         select an automatic gain control (AGC) parameter for an AGC protocol based on historical data corresponding to contextual data; 
         perform the AGC protocol based on the selected AGC parameter; and
         update the historical data based on the contextual data and a result of the AGC protocol. 
Claim 13: The apparatus of claim 12, wherein the AGC parameter is at least one of an initial gain level of the AGC protocol or a range of gain levels to apply in the AGC protocol. 
Claim 14: The apparatus of claim 12, wherein to perform the AGC protocol, the processor circuitry to:
       initialize an adjustable gain level of the AGC protocol to an initial gain level corresponding to the selected AGC parameter; 
        adjust the adjustable gain level of the AGC protocol based on a range included in the selected AGC parameter; and 
        select a resulting gain level of the adjustable gain level to be the result of the AGC protocol. 
Claim 18: An apparatus comprising: 
      means for selecting an automatic gain control (AGC) protocol to select an AGC parameter for the AGC protocol based on historical data corresponding to contextual data; 
      means for performing the AGC protocol based on the selected AGC parameter; and 
       means for updating the historical data based on the contextual data and a result of the AGC protocol. 
Claim 19: The apparatus of claim 18, wherein the AGC parameter is at least one of an initial gain level of the AGC protocol or a range of gain levels to apply in the AGC protocol.
Claim 20: The apparatus of claim 18, wherein to perform the AGC protocol, the means for performing is to: 
      initialize an adjustable gain level of the AGC protocol to an initial gain level corresponding to the selected AGC parameter; 
       adjust the adjustable gain level of the AGC protocol based on the selected AGC parameter; and 
       select a resulting gain level of the adjustable gain level to be the result of the AGC protocol.
Claim 1: An apparatus comprising: 
    storage to store historical data; 
     a first controller to, in response to a trigger to identify an automatic gain control (AGC) parameter for an AGC protocol, select the AGC parameter for the AGC protocol based on the historical data corresponding to contextual data; 
      a processor to perform the AGC protocol based on the selected AGC parameter; and 
      a second controller to store a result of the AGC protocol in conjunction with the contextual data in the storage to update the historical data.
Claim 2: An apparatus comprising: 
     a first controller to, in response to a trigger to identify an automatic gain control (AGC) parameter for an AGC protocol, select the AGC parameter for the AGC protocol based on historical data corresponding to contextual data, the contextual data including at least one of a time during which the AGC protocol is performed, a panelist identified by a meter, demographics of an audience identified by the meter, a location of the meter, a station identified by the meter, a media type identified by the meter, or a sound pressure level identified by the meter; 
      a processor to perform the AGC protocol based on the selected AGC parameter; and 
      a second controller to update the historical data based on the contextual data and a result of the AGC protocol.
Claim 4: The apparatus of claim 1, wherein the AGC parameter is at least one of an initial gain level of the AGC protocol or a range of gain levels to apply in the AGC protocol. 
Claim 5: (Original) The apparatus of claim 1, wherein to perform the AGC protocol, the processor is to: 
     initialize an adjustable gain level of the AGC protocol to an initial gain level corresponding to the selected AGC parameter; 
     adjust the adjustable gain level of the AGC protocol based on the selected AGC parameter; and 
       after the adjustment of the adjustable gain level, select a resulting gain level of the adjustable gain level to be the result of the AGC protocol.


Allowable Subject Matter
Claims 5, 6, 10, 11, 15-17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0295372 Zhu et al disclose beam selection including AGC. US 2022/0190838 Horn et al disclose adjusting the gain of a receiver amplifier using a AGC. US 2005/0047534 Lindoff et al disclose adaptive receiver parameters. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         September 26, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632